DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/079319 filed 10/25/2018, which claims the benefit of the priority of European Patent Application No. EP17198369.5 filed 10/25/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 17, 21-26 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/130082A1 (hereinafter “the ‘082 publication”) – IDS- 4/22/2020 IDS, in view of Mehdawi et al. (Molecular oncology 10 (2016) 1415-1429), WO 2016/092378A1 (hereinafter “the ‘378 publication”) IDS- 4/22/2020, Jiang et al. in (GENETIC TESTING AND MOLECULAR BIOMARKERS Volume 21, Number 2, 2017) and US 2014/0206623A1 (hereinafter “the ‘623 publication).
 ‘082 teaches the peptides comprising amino acid sequences:
LGTQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 1), GTQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 2), TQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 3), QGRLCNKTSEGMDGCEL (SEQ. ID. NO. 4), GRLCNKTSEGMDGCEL (SEQ. ID. NO. 5), RLCNKTSEGMDGCEL (SEQ. ID. NO. 6), LCNKTSEGMDGCEL (SEQ. ID. NO. 7), CNKTSEGMDGCEL (SEQ. ID. NO. 8), NKTSEGMDGCEL (SEQ. ID. NO. 9), KTSEGMDGCEL (SEQ. ID. NO. 10), TSEGMDGCEL (SEQ. ID. NO. 11), SEGMDGCEL (SEQ. ID. NO. 12), EGMDGCEL (SEQ. ID. NO. 13), GMDGCEL (SEQ. ID. NO. 14) and MDGCEL SEQ. ID. NO. 15 or a formylated derivative thereof (claims 1-5, 6, 8 and p. 3, line 16-33 and p. 4-6). The peptides are 20 amino acids or less and comprise the instant amino acid sequence XDGXEL (SEQ ID NO: 2). ‘082 further teach that the peptides reduce the expression of WNT5A in cancer cells (abstract) and that the peptides are used to impair cancer cell migration, in particular breast and colon cancer (p. 1, line 7-19). ‘082 further teaches that the peptides can be used in combination with other suitable drugs in amounts sufficient for its intended purpose (p. 22, line 20-25).
‘082 does not disclose that the peptides are used for the reduction of cancer stem cells and does not teach combination therapies with chemotherapeutic drugs and does not teach wherein COX-2 is overexpressed relative to normal surrounding tissue.
With regards to COX-2 overexpression, Mehdawi teaches that up-regulation of cyclooxygenase-2 (COX-2) occurs in the majority of colorectal tumors, plays a crucial role in colon cancer development (page 1416, left col., line 17-19). The disclosure of Mehdawi reads on the limitation that COX-2 is overexpressed relative to normal surrounding tissues.
With regards to the reduction of cancer stem cells, ‘378 teaches a method of treatment comprising administering to a subject a peptide derivative of Wnt5a (claim 28 and [0079, 0081, 0090, 0193). ‘378 further teaches that the peptide consist of amino acid sequence MDGCEL (SEQ ID NO: 1), which reads on the instant SEQ ID NO: 2 (Claim and [0083, 0168]). ‘378 further teaches that the peptides derivatives of Wnt5a that reduce invasiveness of cancer stem cells, at least in part by directly or indirectly affecting Wnt5a signaling [0076, 0185]. ‘378 further teach that the subject has a tumor including colon tumor (claim 2, 29 and [0082, 0179]).
Even though ‘378 teaches combination therapies with chemotherapeutic drugs, ‘378 does not teach combining the WNT5A peptide with chemotherapeutic drugs such as 5-FU, leucovorin, oxaliplatin or anthracycline.
Jiang discloses that aberrant activation of the canonical WNT or WNT/β-catenin signaling pathway plays a pivotal role in multiple types of cancers. WNT5A, a non-transforming WNT protein suppressing the Wnt/β-catenin signaling pathway, is frequently detected to be hypermethylated in colorectal cancer (abstract). Jiang further discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU in pancreatic cancer (p. 75, col. 1, line 8-10) and that in addition to WNT5A, 5-FU also showed a better drug response in patients with methylation of other genes, such as HYLA2 (p. 78, col. 1, 2nd paragraph, line 10-11).
With regards to the administration of the WNT5A peptides to patients after removal of tumor surgery, ‘623 teaches a method of treating prostate cancer comprising administering a Wnt5a protein or peptide and the peptide comprises the instant SEQ ID NO: 2 (claim 1, 7 and [0001, 0011-0017]). ‘623 further teaches that the patient who has had tumor removed by surgery is the preferred option [0048, 0077]. ‘623 discloses that preserved overexpression of Wnt5a protein in patients with localized prostate cancer predicts a favorable outcome after surgery [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘082 with those of Mehdawi, ‘378, ‘623 and Jiang and arrive at a method of reducing colon cancer stem cells because ‘378 teaches the method of administering the peptide derivative of Wnt5a (claim 28 and [0079, 0081, 0090, 0193) reduced the invasiveness of cancer stem cells, at least in part by directly or indirectly affecting Wnt5a signaling [0076, 0185]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with the method that further involves use other chemotherapeutic drugs such 5-FU as taught by Jiang because Jiang discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU and further that 5-FU also showed a better drug response in patients (p. 75, col. 1, line 8-10). The disclosures render obvious the instant claim 17.
Regarding claim 21 and 23, ‘378 teaches that the administration of the peptide further comprises administering a chemotherapeutic agent (claim 57-58 and [0091, 0188]) and that they can be administered together [0133-1035] and that the therapeutically effective amount of the compositions of the described invention can be administered one or more times per day on a regular basis [0230].
Regarding claim 22, 24- 26, ‘378 teaches that the administration of the peptide further comprises administering a chemotherapeutic agent (claim 57-58 and [0091, 0188]) and that they can be administered together [0133-1035] and that the therapeutically effective amount of the compositions of the described invention can be administered one or more times per day on a regular basis [0230]. In addition, Jiang further discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU in pancreatic cancer (p. 75, col. 1, line 8-10) and that in addition to WNT5A, 5-FU also showed a better drug response in patients with methylation of other genes, such as HYLA2 (p. 78, col. 1, 2nd paragraph, line 10-11). With regards to claim 25 with the recitation of the chemotherapeutic drugs epirubicin or doxorubicin, docetaxel or paclitaxel, Jiang discloses the use of the chemotherapeutic drug 5-FU, and therefore it would be obvious for a skilled artisan to substitute or use other chemotherapeutic drugs such as anthracyclines or taxanes since Jiang discloses that WNT5A can interfere with the effect of chemotherapies.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references teaches or suggests that the peptide of claim 17 kills cancer stem cells, as exemplified in the present disclosure. As such, one would not expect a decrease in colon cancer stem cells, as required by claim 17. Applicant further argues that at best, the cited references imply that the peptide might inhibit the invasiveness or metastasis or cancer stem cells and that decreasing the ability of a cancer stem cell to invade or metastasize and killing of cancer stems cells are different things and one would not inherently lead to the other. Applicant further argues that none of the cited references teaches or suggests "identifying a patient as having a colon cancer tumor in which COX-2 is overexpressed relative to normal surrounding tissue" as required by claim 17. Applicant submits that the Sjolander declaration filed on May 2022 clearly establishes that the connection between increased COX-2, colon cancer stem cells and Foxy-5 (the peptide of claim 17) had not been made at the time of filing. A such, one of ordinary skill in the art would have no scientifically sound reason to connect the cited disclosures in a way that would result in the method of claim 17.
The arguments presented above have been fully considered but are unpersuasive because ‘378 teaches that the peptide caused a decrease in CSC invasiveness. Furthermore, according the data disclosed for the instant invention, Foxy-5 reduced CSC by its ability to target COX-2, 15-PGDH, and beta-catenin. However, prior art already teaches a nexus between the instant WNT5a peptide and COX-2, 15-PGDH, and beta-catenin. Specifically, Mehdawi et al. discloses that Foxy-5 increased expression of 15-PGDH (Abstract). Mehdawi further discloses that COX-2-derived PGE2 is known to induce proliferation, neovascularization, cell death inhibition and motility of tumor cells and more recently to expand the number of colon cancer stem cells and further that 15-PGDH, an important enzyme responsible for the degradation of PGE2 (abstract). The instant Fig. 5 and 5c disclose that the peptide led to an increase of PGE2 degrading enzyme 15-PGDH (Fig 5 and 5c) and Foxy-5 reduced beta-catenin (Fig 6 and 7). Prior art teaches that the instant peptide Foxy-5 responded by increased expression of 15-PGDH through reduced β-catenin signaling (see Abstract). Furthermore, Wang et al. (reference cited by Examiner to rebut Applicants argument) teaches that inhibition of COX-2 decreased CSC numbers (see Fig. 3A and Fig. 3 description). It is therefore known in the art that the instant peptide targeted three different elements which are COX-2, 15-PGDH, and beta-catenin which in turn had the effect of reducing CSC. Therefore, there is a nexus between the elements and the CSC. The disclosures render obvious the instant claims. With regards to Applicants argument that none of the cited reference teaches or suggests "identifying a patient as having a colon cancer tumor in which COX-2 is overexpressed relative to normal surrounding tissue", the Examiner notes that the new rejection addresses this limitation and that Mehdawi teaches that up-regulation of cyclooxygenase-2 (COX-2) occurs in the majority of colorectal tumors, plays a crucial role in colon cancer development (page 1416, left col., line 17-19). The disclosure of Mehdawi read on the limitation that COX-2 is overexpressed relative to normal surrounding tissues. The arguments are therefore unpersuasive.
Conclusion
Claims 17, and 21-26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615